                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  CHRISTOPHER MICHAEL FERRELL,                   )
                                                 )
             Petitioner,                         )
                                                 )
  v.                                             )           No. 2:21-CV-078-DCLC-CRW
                                                 )
  BERT BOYD,                                     )
                                                 )
             Respondent.                         )
                                                 )

                                       JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion, the Clerk is DIRECTED to

 transfer this action to the United States District Court for the Middle District of Tennessee at

 Nashville and to close this Court’s file.

        SO ORDERED.

        ENTER:

                                                     s/Clifton L. Corker
                                                     United State District Judge



 ENTERED AS A JUDGMENT

 s/John Medearis
 CLERK OF COURT




Case 2:21-cv-00078-DCLC-CRW Document 6 Filed 05/18/21 Page 1 of 1 PageID #: 22
